FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30236

               Plaintiff - Appellee,             D.C. No. 1:15-cr-00082-BLW

 v.
                                                 MEMORANDUM*
GERARDO NOLASCO-MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Gerardo Nolasco-Martinez appeals from the district court’s judgment and

challenges the 15-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss but remand to the district court to correct the judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nolasco-Martinez contends that his sentence is substantively unreasonable.

Because Nolasco-Martinez has been released from custody and is not subject to a

term of supervised release, we dismiss the appeal as moot. See United States v.

Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(1).

      DISMISSED; REMANDED to correct the judgment.




                                           2                                     15-30236